Citation Nr: 0315803	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  00-21 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for a disability 
claimed as manifested by atypical chest pain.

3.  Entitlement to service connection for a disability 
claimed as manifested by joint pain of the fingers and knees.

4.  Entitlement to a compensable rating for residuals of 
trauma to the left foot.

5.  Entitlement to an initial rating in excess of zero 
percent for a bilateral elbow disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
November 1982, and from January 1986 to April 1999.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Commonwealth of Puerto Rico.  

The Board has determined that additional development on the 
claims for service connection for a disability claimed as 
manifested by atypical chest pain, service connection for a 
disability claimed as manifested by joint pain of the fingers 
and knees, and increased ratings for service-connected 
residuals of trauma to the left foot and a bilateral elbow 
disability needs to be accomplished.  Accordingly, these four 
claims will only be addressed in the remand portion of this 
decision/remand.

The veteran presented testimony before the undersigned at a 
Travel Board Hearing that was held at the RO in August 2002.  
A transcript of his hearing testimony has been associated 
with the veteran's claims files.




FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim of entitlement to service connection for 
a bilateral hearing loss disability has been developed.

2.  A bilateral hearing loss disability was not present in 
service.

3.  The veteran does not have a current bilateral hearing 
loss disability, as defined by VA regulation.


CONCLUSION OF LAW

Service connection for a bilateral hearing loss disability is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.326, 3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial considerations regarding VA's duties to assist and 
notify

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  The VCAA is 
liberalizing and is therefore applicable to this case.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim.  Additionally, the VCAA provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. §§ 3.102, 3.159, 3.326 (2002).  

Review of the record reflects that the veteran was informed 
of the requirements for a grant of the benefits sought in the 
September 2000 Statement of the Case (SOC).  The SOC provided 
the veteran with a summary of the evidence in the record used 
for the determination and with an explanation of the 
rationale of the denial of his claim for service connection 
for bilateral hearing loss.  Therefore, the veteran was 
advised of the evidence necessary to substantiate his claim.  
A VA letter to the veteran in June 2002 advised him of the 
evidence that was necessary to support his claim and of the 
need for him to identify such evidence so that VA could 
assist him by obtaining it.  He was thus advised of the 
evidence that he was responsible for obtaining.  The letter 
also advised the veteran of evidence VA would obtain.  
Earlier letters to the veteran dated in March 2000 and May 
2000 had also advised him of the evidence needed to support 
his claims.  The service medical records have been obtained 
and the veteran has received VA medical examinations, to 
include a VA audiological evaluation that was conducted in 
September 1999.  At his hearing before the undersigned, the 
veteran did indicate that he was receiving VA and private 
medical treatment.  However, he testified that the treatment 
was from internists and there was no allegation of evaluation 
or treatment for hearing loss.  Such VA or private records 
would therefore not be pertinent to his claim for service 
connection for bilateral hearing loss, the appeal of which 
the Board is deciding at this time.  Neither the veteran nor 
his representative has identified additional relevant 
evidence of probative value which has not already been sought 
and associated with the claims file.  Accordingly, the facts 
relevant to this claim have been properly developed and there 
is no further action to be undertaken to comply with the 
provisions of the VCAA.  38 C.F.R. §§ 3.102, 3.159, 3.326 
(2002). 

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the veteran's claim 
for service connection for bilateral hearing loss have been 
made by the agency of original jurisdiction.  VA has 
substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand or a request for further development of this 
particular claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).

Factual background and legal analysis

In essence, the veteran claims that he was exposed to noise 
during service, that he has bilateral hearing loss that was 
incurred in service and that, accordingly, he is entitled to 
be service-connected for this disability.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).  The disease entity must be identified and shown to 
be chronic during service.  In the absence of chronicity, 
continuity of symptomatology following discharge is required.  
38 C.F.R. § 3.303(b) (2002).

Service connection may also be granted when all of the 
evidence demonstrates that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2002).

The veteran's service medical records do not show that the 
veteran ever had a hearing loss disability, as defined by VA.  

In March 1990, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
10
15
LEFT
5
0
0
5
10

In December 1992, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
10
15
LEFT
10
10
5
10
10

At an audiological evaluation in March 1997, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
10
20
LEFT
10
10
5
10
15

A February 1999 VA audiological evaluation shows an 
assessment of right ear hearing within normal limits from 
250-3000 Hertz with mild hearing loss from 4000-8000 Hertz 
and excellent discrimination.  Left ear hearing was within 
normal limits from 250-4000 Hertz with mild hearing loss from 
6000-8000 Hertz and excellent discrimination.  This 
evaluation was conducted at a VA facility.  The pure tone 
threshold results of the evaluation were transcribed onto the 
March 1999 discharge examination report.  The pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
15
35
LEFT
20
20
15
15
20

As indicated earlier, the service medical records do not show 
that the veteran ever had a bilateral hearing loss disability 
as defined for VA purposes.  The audiological evaluations 
during the veteran's last nine years of service in 1990, 
1992, 1997, and 1999, noted above do not show that the 
veteran had a hearing loss disability as defined by VA.  
Additionally, earlier audiological evaluations in service 
prior to 1990 also do not show hearing loss disability.

The audiological evaluation conducted in February 1999 at a 
VA facility does note an assessment of mild hearing loss on 
the right from 4000-8000 Hertz and mild hearing loss on the 
left from 6000-8000 Hertz.  However, for hearing loss to be 
considered a disability by VA, it must meet the criteria of 
38 C.F.R. § 3.385 (2002), and the pure tone thresholds were 
all above the requirements for the hearing loss to be 
considered a VA disability.  Therefore, there was no hearing 
loss disability incurred during service.  38 C.F.R. § 3.303 
(2002).  

The veteran received a VA audiological evaluation in 
September 1999.  Pure tone thresholds, in decibels, were as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
15
25
LEFT
20
15
15
20
25

Speech audiometry revealed that speech recognition ability 
was 100 percent, bilaterally.  

The post service audiological evaluation does not show that 
the veteran has hearing loss disability as defined by VA.  
The pure tone thresholds were all less than 40 decibels at 
one frequency and less than 26 decibels at three frequencies 
at 500, 1000, 2000, 3000, and 4000 Hertz.  Additionally, 
speech recognition scores using the Maryland CNC Test were 
better than 94 percent.  Therefore, the veteran does not have 
hearing loss disability as defined by VA.  38 C.F.R. § 3.385 
(2002).

The veteran claims that he was exposed to noise during 
service and that he currently has hearing loss.  The veteran 
testified at his August 2002 hearing before the undersigned 
that he was exposed to artillery noise during service and 
that he has hearing loss related to that noise exposure.  
However, as noted above, the medical evidence shows that 
there was no hearing loss that may be considered a disability 
for VA purposes during service and, more importantly, the 
veteran does not have a hearing loss disability, as defined 
by VA, currently.  The Board acknowledges the veteran's 
belief that he currently suffers from a bilateral hearing 
loss disability.  However, he has not claimed, nor shown, 
that he is a medical expert, capable of rendering medical 
opinions.  Thus, he is not competent to provide a medical 
diagnosis of hearing loss.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Competent medical evidence of hearing loss 
is required.  Moreover, as clearly shown by the objective 
evidence discussed above, the record does not show that the 
veteran currently has a bilateral hearing loss disability.  
Service connection may only be granted for disability 
resulting from disease or injury that was incurred in or 
aggravated by service.  As such, a disability must be 
present.  As noted, the veteran does not have a present 
hearing loss disability.  In the absence of proof of a 
present disability, there is no valid claim.  38 C.F.R. 
§ 3.385 (2002); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

In short, the Board finds that bilateral hearing loss 
disability was not present in service, and that the veteran 
does not currently have a bilateral hearing loss disability.  
Accordingly, the preponderance of the evidence is against the 
claim for service connection for bilateral hearing loss, and 
the Board must therefore conclude that service connection for 
a bilateral hearing loss disability is not warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2002).

Finally, the Board acknowledges the existence of a VA policy 
mandating the administration of the law under a broad 
interpretation and the resolution of reasonable doubt in 
favor of every claimant whenever there is an approximate 
balance of the positive and negative evidence which does not 
satisfactorily prove or disprove his or her claim.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  However, in the 
present case, for the foregoing reasons and bases, there 
exists no reasonable doubt to be resolved in favor of the 
veteran because, as explained above, the preponderance of the 
evidence is clearly against his claim for service connection 
for a bilateral hearing loss disability.


ORDER

Entitlement to service connection for a bilateral hearing 
loss disability is denied.


REMAND

Regarding the remaining four issues on appeal, the Board 
notes that the veteran contends, in essence, that he is 
entitled to be service-connected for a disability he claims 
is manifested by atypical chest pain and a disability he 
claims is manifested by joint pain of the fingers and knees, 
and that he is also entitled to a compensable rating for 
residuals of trauma to the left foot and to an initial rating 
in excess of zero percent for a bilateral elbow disability.  
Regrettably, the Board has determined that additional 
development of these four issues is required at this time and 
that, accordingly, they should be remanded, in light of the 
very recent decision by the United States Court of Appeals 
for the Federal Circuit (hereinafter, "the Federal 
Circuit") in Disabled American Veterans v. Sec'y of Veterans 
Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. LEXIS 
8275 (Fed. Cir. May 1, 2003), which essentially invalidated 
the Board's authority under 38 C.F.R. § 19.9(a)(2) to develop 
claims without remanding them to the RO.  

In this particular case, the veteran has identified private 
medical evidence, has informed VA that he receives VA medical 
treatment for the above medical conditions, and that he would 
like to have VA medical examinations to clarify the severity 
of his service-connected left foot and bilateral elbow 
disabilities and the etiology and nature of the claimed 
disabilities involving chest pain and joint pain of both 
knees and fingers.  Accordingly, this case is remanded to the 
RO for the following additional development:

1.  The RO should obtain the veteran's 
medical records from the VA Medical 
Center in San Juan, Puerto Rico, for any 
treatment associated with the veteran's 
chest pains, feet, knees, fingers, and/or 
elbows during the period of April 1999 to 
the present.  Please request the 
following types of records:  Notes, 
Discharge Summaries, Consults, Vitals, 
Medications, Lab Findings, Imaging (X-
Ray, MRI, CT scans), Procedures, and 
Problem List Confirmed Diagnoses.

2.  The veteran has stated that he has 
been treated by Dr. Ronald Martinez since 
April 1999.  The RO should make 
arrangements to obtain any clinical 
records, hospital summaries, outpatient 
records, imaging study reports, and 
laboratory reports produced by Dr. 
Martinez.

3.  Following completion of the above, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a medical 
examination to determine the appropriate 
diagnosis for the veteran's chest pain 
complaints.  The RO should make sure to 
send the claims folder to the examiner(s) 
for review prior to the examination and 
to ask him or her to indicate in the 
examination report that the requested 
review has been performed.  All 
appropriate tests and studies should be 
conducted.  The RO should advise the 
examiner(s) that the veteran has been 
hospitalized on three occasions for his 
complaints of chest pain and he has 
received diagnoses which include unstable 
angina, atypical chest pain, 
gastroesophageal reflux disease/hiatal 
hernia, and costochondritis.  Also, an 
April 2000 addendum to a VA examination 
indicates that the veteran's chest pain 
was most likely of musculoskeletal or 
gastrointestinal origin.  The RO should 
advise the examiner that, based on a 
review of the medical records in the 
claims file and examination of the 
veteran, a single diagnosis for the 
veteran's chest pain complaints should be 
established instead of differential 
diagnoses.  If a single diagnosis cannot 
be established, this must be so stated.  

4.  The RO should also make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a medical 
examination of the veteran's left foot.  
The RO should make sure to send the 
claims folder to the examiner(s) for 
review prior to the examination and to 
ask him or her to indicate in the 
examination report that the requested 
review has been performed.  All 
appropriate tests and studies should be 
conducted.  The examiner should examine 
the veteran's left pre-foot in the area 
of the fourth metatarsal bone and 
describe any symptoms of disability, to 
include objective evidence of the 
manifestations of pain, weakness, 
instability and the estimated degree of 
functional impairment caused by any such 
symptoms.  

5.  The RO should also make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a medical 
examination of both elbows.  The RO 
should make sure to send the claims 
folder to the examiner(s) for review 
prior to the examination and to ask him 
or her to indicate in the examination 
report that the requested review has been 
performed.  All appropriate tests and 
studies should be conducted.  Ranges of 
motion and an assessment of the impact of 
pain on motion and use of the elbows 
should be provided.   The examiner should 
also describe all symptoms of disability, 
to include objective evidence of the 
manifestations of pain, weakness, 
instability and the estimated degree of 
functional impairment caused by any such 
symptoms.

6.  The RO should also make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a medical 
examination of the veteran's bilateral 
hands, fingers, and knees.  The RO should 
make sure to send the claims folder to 
the examiner(s) for review prior to the 
examination and to ask him or her to 
indicate in the examination report that 
the requested review has been performed.  
All appropriate tests and studies should 
be conducted.  The examiner should render 
an opinion, for each extremity, as to 
whether the veteran currently has any 
finger and/or knee disorder/disability.  
The examiner should also render an 
opinion as to whether any such disorder 
that may be present has been caused or 
aggravated by the veteran's service-
connected elbow disability. 

Once all the above development has been performed and all 
newly obtained evidence has been made part of the record, the 
RO should re-adjudicate the four above cited claims.  If, 
upon re-adjudication, any of the benefits sought on appeal 
remains denied, the RO should issue a Supplemental Statement 
of the Case, explaining to the veteran the rationale for the 
continued denial and giving him an opportunity to respond.  
Thereafter, the RO should return the case to the Board, for 
appellate disposition of any remaining issues.  The veteran 
is hereby advised that he has the right to submit additional 
evidence and argument on the four matters that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                        
____________________________________________
	ROBINSON ACOSTA
	Acting Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

